In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2626 
ROBERT SMITH, 
                                                    Plaintiff‐Appellee, 

                                  v. 

ROSEBUD FARM, INC., d/b/a ROSEBUD FARMSTAND, 
                                      Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:11–cv–09147 — Robert M. Dow, Jr., Judge. 
                     ____________________ 

      ARGUED MAY 29, 2018 — DECIDED AUGUST 2, 2018 
                ____________________ 

    Before BAUER, BARRETT, and ST. EVE, Circuit Judges. 
    BARRETT,  Circuit  Judge.  Robert  Smith  worked  behind  the 
meat  counter  at  Rosebud  Farm,  a  local  grocery  store.  After 
several  years  of  ongoing  sexual  and  racial  harassment  from 
his male coworkers and supervisor, Smith sued Rosebud. He 
claimed various violations of Title VII of the Civil Rights Act 
of 1964, 42 U.S.C. § 1981, and the Illinois Gender Violence Act. 
2                                                              No. 17‐2626 

The jury returned a verdict for Smith. Rosebud appeals, main‐
taining that the district court erred in denying its motions for 
judgment as a matter of law and a new trial. 
    Rosebud argues that it was entitled to judgment as a mat‐
ter  of  law  on  Smith’s  Title  VII  sex  discrimination  claim.  To 
win, Smith had to show more than unwanted sexual touching 
or taunting; he had to show that the harassment occurred be‐
cause  of  his  sex.  Rosebud  contends  that  Smith’s  evidence 
demonstrates that the other men in the shop engaged in “sex‐
ual horseplay,” not sex discrimination. But Rosebud is wrong 
about  that:  the  evidence  supports  the  inference  that  Smith’s 
coworkers harassed him because he was male. The shop was 
a  mixed‐sex  workplace,  and  only  men  were  groped  and 
taunted. Because men were treated differently from women 
at Rosebud, a reasonable jury could conclude that Smith was 
tormented because of his sex. 
    Rosebud  also  insists  that  the  district  court  should  have 
awarded it judgment as a matter of law on Smith’s § 1981 re‐
taliation claim and granted a new trial because of inflamma‐
tory statements that Smith’s counsel made during his closing 
argument.  But  Rosebud  did  not  raise  either  of  these  argu‐
ments  below,  so  it  has  forfeited  them.  Its  challenges  to  the 
judgment uniformly fail. 
                                     I. 
      In 2003, Robert Smith began working as a butcher at Rose‐
bud Farm, a small grocery store on the south side of Chicago.1 
Smith had been on the job for less than three weeks when his 
                                                 
     1 Because the jury returned a verdict in Smith’s favor, we construe all 

facts  and  reasonable  inferences  in  the  light  most  favorable  to  him. 
Hertzberg v. SRAM Corp., 261 F.3d 651, 661 (7th Cir. 2001). 
No. 17‐2626                                                      3 

male coworkers behind the meat counter began harassing him 
by  grabbing  his  genitals  and  buttocks.  Over  the  next  four 
years, that  behavior was consistent, if  not constant. At  trial, 
Smith  recalled  the  many  times  his  coworkers  groped  him, 
grabbed him, and even reached down his pants. They repeat‐
edly  mimed  oral  and  anal  sex,  both  on  Smith  and  on  each 
other.  Carlos  Castaneda,  Smith’s  supervisor,  not  only  knew 
about the harassment, but he even participated once or twice. 
And  the  group  did  not  stop  at  aggressive  sexual  contact—
they also targeted him for his race, using racial epithets and 
telling him “go back to Africa.”  
    Smith complained about the sexual harassment multiple 
times to no avail. In January of 2008, he decided that enough 
was  enough.  He  filed  a  charge  of  discrimination  with  the 
Equal  Employment  Opportunity  Commission  (EEOC)  and 
the  Illinois  Department  of  Human  Rights,  alleging  that  his 
coworkers  had  sexually  harassed  him.  He  also  claimed  that 
Castaneda had  discriminated against him  based on  his  race 
by  giving  him  fewer  weekly  work  hours  and  sending  him 
home for nine days without pay.  
    When  Castaneda  received  notice  of  the  discrimination 
charges, he told the meat‐counter employees to stop “goofing 
off”  and  quit  the  “horseplay.”  Smith’s  coworkers  changed 
their behavior after their meeting with Castaneda, but not for 
the better. Behind the meat counter, they banged their cleav‐
ers menacingly at him and passed by him with large knives 
pointing out of the meat trays they carried. Smith found his 
car—which he parked in the gated, employee‐only lot—with 
slashed tires and a cracked windshield. Smith became increas‐
ingly frightened at work, and he quit his job in June 2008 be‐
cause of the “intolerable” working conditions.  
4                                                                No. 17‐2626 

     After the EEOC issued him a Notice of Right to Sue, Smith 
brought a host of claims against Rosebud and its employees, 
seeking compensatory and punitive damages, as well as attor‐
neys’ fees and costs. Four of Smith’s claims went to trial: sex 
discrimination in violation of Title VII of the Civil Rights Act 
of 1964, 42 U.S.C. § 2000e et seq.; race discrimination under 42 
U.S.C. § 1981; retaliation under both statutes; and violations 
of  the  Illinois  Gender  Violence  Act,  740  ILCS  82/1,  by  two 
Rosebud  employees,  including  the  general  manager,  Carlos 
Castaneda.2  The  jury  returned  a  verdict  for  Smith  on  all 
claims.3  
    Rosebud  raises  three  issues  on  appeal.  It  claims  that  the 
district court should have granted it judgment as a matter of 
law on the sexual harassment claim, because Smith failed to 
prove that his male coworkers discriminated against him be‐
cause of his sex. It argues that it was also entitled to judgment 
on  the  § 1981  retaliation  claim:  according  to  Rosebud,  there 
was  no  evidence  that  Smith’s  coworkers  knew  that  he  had 
filed charges of racial discrimination against Rosebud; thus, 
they could not have retaliated against Smith for filing them. 
Finally, Rosebud complains that the district court should have 

                                                 
      2 
     Smith’s other claims were resolved prior to trial in favor of the de‐
fendants.  
      3 
      The  jury  awarded  Smith  a  total  of  $2,407,500  ($2,250,000  against 
Rosebud). Because of Title VII’s statutory damages caps and the excessive 
nature of the award, the district court reduced the jury’s total award to 
$470,000, $462,500 of which was against Rosebud. The court also awarded 
equitable  relief  under  Title  VII and § 1981,  granting  Smith $69,761.80  in 
back pay and $19,894.77 in prejudgment interest. Rosebud appeals only 
the Title VII sex discrimination claims and the § 1981 retaliation claim. The 
claims of the individual defendants are not on appeal.  
No. 17‐2626                                                       5 

granted it a new trial when Smith’s counsel compared Rose‐
bud’s employees to terrorists in his closing argument. 
                                II. 
    Smith’s  Title  VII  claim  charged  his  male  coworkers  and 
male supervisor with creating a hostile work environment by 
severely and pervasively harassing him because of his sex. See 
Vance v. Ball State Univ., 570 U.S. 421, 427 (2013) (defining a 
“hostile work environment”  under Title VII as  one  “so per‐
vaded by discrimination that the terms and conditions of em‐
ployment  were  altered”).  Rosebud  does  not  dispute  that 
Smith introduced evidence sufficient to show that its employ‐
ees  severely  and  pervasively  harassed  him  with  the 
knowledge of the store’s general manager. But Title VII does 
not impose a flat ban on all harassment. Oncale v. Sundowner 
Offshore Servs., Inc., 523 U.S. 75, 80 (1998). It prohibits harass‐
ment  that  discriminates  against  an  individual  “because  of 
such  individual’s  …  sex.”  42  U.S.C.  § 2000e–2(a)(1).  And 
Rosebud contends that Smith did not prove that its employees 
harassed Smith because he was male. According to Rosebud, 
no  rational  jury  could  have  concluded  that  the  harassment 
was  discriminatory;  thus,  the  district  court  should  have 
granted its Rule 50 motion for judgment as a matter of law.  
    Rosebud relies on Shafer v. Kal Kan Foods, Inc., 417 F.3d 663 
(7th Cir. 2005) and Lord v. High Voltage Software Inc., 839 F.3d 
556  (7th  Cir.  2016),  both  of  which  involved  plaintiffs  who 
failed  to  prove  that  the  same‐sex  harassment  they  experi‐
enced  was  discriminatory.  In  Shafer,  the  plaintiff’s  male 
coworker  told  him  that  he  had  “a  ‘cheerleader  ass’  that 
‘would look real nice on my dick.’” Shafer, 417 F.3d at 665. On 
one  occasion,  the  coworker  shoved  Shafer’s  face  into  his 
clothed crotch and forcibly simulated oral sex. Id. On another, 
6                                                                No. 17‐2626 

he  yanked  Shafer’s  hand,  placed  it  on  his  crotch,  and 
“moan[ed]  as  if  Shafer  were  masturbating  him.”  Id. There 
were  two  other  incidents:  the  coworker  seized  a  handful  of 
Shafer’s  chest  hair  in  the  locker  room  and  later  bit  Shafer’s 
neck. Id. We held that the plaintiff was the victim of “four bat‐
teries,” at the hands of his male colleague, not sex discrimina‐
tion. Id. at 666.4 Shafer failed to establish “that working con‐
ditions  at  [his  workplace]  were  worse  for  men  than  for 
women”; indeed, the evidence reflected that “[the offending 
coworker] picked on anyone of either sex he could get away 
with tormenting.” Id. Without further evidence of discrimina‐
tory  behavior,  the  aggressive  encounters  with  his  coworker 
reflected no more than “personal animosity or juvenile behav‐
ior.” Id. The unwanted sexual contact was “dramatic,” id. at 
665, and grounds for bringing a state tort claim, id. at 667, but 
it did not constitute discrimination on the basis of sex. Id. at 
665–66. 
    Lord also involved sexually tinged harassment of a male 
plaintiff  by  male  coworkers.  In  Lord,  the  plaintiff  brought  a 
Title VII suit complaining that his male coworkers had poked 
and slapped him on the buttocks, reached between his legs, 
and teased him about a female coworker whom they thought 
he liked. Lord, 839 F.3d at 560. But to prove that his coworkers 
had discriminated against him because of his sex, Lord “re‐
lie[d] entirely” on the fact that this behavior had “sexual over‐
tones.” Id. at 562. As in Shafer, we held that sexual touching 

                                                 
      4 The plaintiff in Shafer also failed to show that any discrimination was 

by his employer rather than his coworker. Id. at 665 (“Shafer encounters 
difficulty with both the ‘discrimination’ branch and the ‘by the employer’ 
branch.”) In Smith’s case, the only issue is whether the harassment was 
discriminatory. 
No. 17‐2626                                                         7 

and taunting was not enough, standing alone, to prove that 
the  plaintiff  had  been  harassed  because  he  was  male.  Id.  at 
561–62.  
    Rosebud  contends  that  Smith’s  claim  resembles  those 
pressed  by  the  plaintiffs  in  Shafer  and  Lord.  It  emphasizes 
Shafer’s distinction between “sexual horseplay” and “sex dis‐
crimination”  and  insists  that  Smith  experienced  the  former, 
not the latter. Shafer, 417 F.3d at 666 (“Sexual horseplay differs 
from sex discrimination.”). To support its argument, Rosebud 
points out that quarters were tight behind the meat counter, 
and  the  butchers  often  bumped  into  each  other  during  the 
workday.  Smith’s  coworkers  testified  that  they  frequently 
teased and touched each other—not just Smith—and that they 
often did so in front of others. Rosebud says that this demon‐
strates that the meat counter culture was one of sexual rough‐
housing, not sex discrimination.  
    Rosebud is correct that that unwanted sexual behavior—
including the touching of genitals and buttocks—is not neces‐
sarily actionable under Title VII. Oncale, 523 U.S. at 80 (“We 
have never held that workplace harassment, even harassment 
between men and women, is automatically discrimination be‐
cause of sex merely because the words used have sexual con‐
tent or connotations.”); Shepherd v. Slater Steels Corp., 168 F.3d 
998,  1009  (7th  Cir.  1999)  (“[T]he  sexual  content  or  connota‐
tions  of  workplace  harassment  do  not  automatically  render 
that  conduct  sex  discrimination.”). Shafer  and  Lord  mark  an 
important  boundary  line:  Title  VII  is  an  anti‐discrimination 
statute, not an anti‐harassment statute.  
    But Smith, in contrast to the plaintiffs in Shafer and Lord, 
introduced evidence that the harassment was discriminatory. 
8                                                     No. 17‐2626 

Neither  Shafer  nor  Lord  offered  any  proof  that  the  unwel‐
come  sexual  touching  was  discrimination  based  on  sex,  in‐
cluding any evidence that men in the workplace were treated 
differently from women. Shafer, 417 F.3d at 666; Lord, 839 F.3d 
at 562. Smith, on the other hand, offered direct comparative 
evidence  that  only  men,  and  not  women,  experienced  the 
kind of treatment that he did at Rosebud. See Oncale, 523 U.S. 
at 80–81 (“A same‐sex harassment plaintiff may also … offer 
direct  comparative  evidence  about  how  the  alleged  har‐
asser[s] treated members of both sexes in a mixed‐sex work‐
place.”). Ample testimony—from both Smith and other wit‐
nesses—established that only men were groped, taunted, and 
otherwise  tormented.  Witnesses  recounted  the  numerous 
times  they  saw  men  grabbing  the  genitals  and  buttocks  of 
other  men.  No  witness  recalled  seeing  female  Rosebud  em‐
ployees subjected to the same treatment. Because Smith intro‐
duced  evidence  that  his  coworkers  only  harassed  male  em‐
ployees, the jury was free to conclude that these men discrim‐
inated against him on the basis of sex. See also Quick v. Don‐
aldson Co., Inc., 90 F.3d 1372, 1378 (8th Cir. 1996) (finding that 
evidence showing only men were the targets of sexual harass‐
ment could support an inference of sex discrimination). 
    Rosebud  argues  that  this  direct  comparative  evidence  is 
insufficient because only male employees worked behind the 
meat counter. If Smith worked in an all‐male environment, the 
fact that only men were touched and groped would not raise 
an inference of sex discrimination. But Smith did not work in 
an  all‐male  environment—Rosebud  was  a  mixed‐sex  work‐
place where men and women interacted daily. According to 
Castaneda,  Rosebud  employed  approximately  6–7  women 
and 15–16 men in its small store. See Smith v. Rock–Tenn Servs., 
No. 17‐2626                                                        9 

Inc., 813 F.3d 298, 308 (6th Cir. 2016) (concluding that a work‐
place  with  30%  female  employees  was  not  gender‐segre‐
gated). Female employees sometimes worked in the meat de‐
partment when the shop was busy; they also brought orders 
and returned items to the meat counter. And even if the all‐
male meat counter had been segregated from the rest of the 
store, that was not the only place where male‐on‐male sexual 
harassment  occurred—men  also  groped  and  harassed  each 
other  in  the  stock  room  and  produce  section.  Because  men 
worked alongside women at Rosebud and only men were har‐
assed, a reasonable jury could conclude that Smith’s cowork‐
ers would not have tormented him if he had been female. 
                                III. 
    Rosebud  next  asserts  that  no  rational  jury  could  have 
found for Smith on his 42 U.S.C. § 1981 retaliation claim. Sec‐
tion 1981 protects the right of all persons, regardless of race, 
to  “make  and  enforce  contracts.”  This  protection  encom‐
passes retaliation claims when an employer takes an adverse 
employment action against an employee for asserting rights 
protected by § 1981. CBOCS West Inc. v. Humphries, 553 U.S. 
442, 446 (2008); Tank v. T–Mobile USA, Inc., 758 F.3d 800, 807 
(7th  Cir.  2014).  Smith  alleged  that  his  coworkers  retaliated 
against him after he reported race discrimination to the EEOC 
by making his working conditions so intolerable he that was 
forced to quit. That, he said, constituted a “constructive dis‐
charge” and therefore an adverse employment action under § 
1981. Rosebud argues, however, that no retaliation could have 
occurred because there was no evidence that Smith’s cowork‐
ers knew that he had filed a charge of racial discrimination. If 
they didn’t know about it, Rosebud says, they could not have 
retaliated against him for it.  
10                                                         No. 17‐2626 

    Rosebud has forfeited this argument. To preserve a suffi‐
ciency‐of‐the‐evidence challenge for appeal, a party moving 
for judgment as a matter of law must “specify the judgment 
sought and the law and facts that entitle the movant to judg‐
ment.”  Fed.  R.  Civ.  P.  50(a)(2);  see  also  Empress  Casino  Joliet 
Corp. v. Balmoral Racing Club, Inc., 831 F.3d 815, 823–24 (7th Cir. 
2016)  (citing  Ortiz  v.  Jordan,  562  U.S.  180,  189  (2011)).  Rose‐
bud’s motion for judgment as a matter of law under Rule 50(a) 
and its renewed motion under Rule 50(b) focused exclusively 
on whether Smith’s decision to quit amounted to a construc‐
tive discharge. Neither motion made any reference to the ar‐
gument  Rosebud  makes  now:  that  a  rational  jury  could  not 
have concluded that Smith’s coworkers retaliated against him 
for filing a claim of race discrimination, because there was no 
evidence that they knew about the claim. Rosebud’s failure to 
challenge  the  sufficiency  of  the  evidence  on  this  ground  at 
trial  precludes  our  review  of  the  argument  it  asserts on  ap‐
peal.  
                                   IV. 
    In a last‐ditch effort to disrupt the verdict, Rosebud argues 
that it is entitled to a new trial because of inflammatory state‐
ments  that  Smith’s  counsel  made  during  his  closing  argu‐
ment. Counsel referenced a then‐recent mass shooting in the 
United States and stated “In the Middle East terrorists have 
murdered tens of thousands of people creating chaos in coun‐
tries not having the order of law. A country that does not have 
laws to protect the common good breeds anarchy.” He then 
drew  a  comparison  to  Rosebud,  calling  it  a  “company  that 
breeds anarchy.” Rosebud claims that this comparison was so 
unfairly prejudicial that the district court abused its discretion 
in denying its motion for a new trial. 
No. 17‐2626                                                      11 

    The  district  court  did  not  abuse  its  discretion,  because 
Rosebud did not raise this objection during counsel’s closing 
argument.  Rosebud  raised  two objections  to  counsel’s  refer‐
ence to terrorism. It first complained that counsel’s statements 
were “beyond the scope” and later protested that counsel was 
appealing to “social science research … not in the record.” It 
did  not,  however,  object  on  the  ground  that  the  statements 
were  prejudicial.  Rosebud  therefore  forfeited  this  objection. 
Hamdan v. Indiana Univ. Health N. Hosp., Inc., 880 F.3d 416, 422 
(7th Cir. 2018).  
    In any event, Rosebud lost little by forfeiting the objection. 
Improper statements made during closing arguments seldom 
warrant a new trial, Soltys v. Costello, 520 F.3d 737, 745 (7th Cir. 
2008), and this is not one of the rare cases in which they do. If 
anything, the counsel’s comments hurt Smith more than they 
hurt Rosebud. The district court observed a number of jurors 
grimacing in reaction to the bizarre terrorism analogy. These 
references would certainly not have been reason for the dis‐
trict court to set aside the jury’s verdict and start over.  
                                  *** 
   All three of Rosebud’s challenges fail, and the judgment of 
the district court is AFFIRMED.